The present appeal is related to the appeal disposed of in the case of Lutz v. Evatt, Tax Commr., ante, 341, where a statement of the facts pertinent to the instant case will be found.
In this appeal appellant complains of the entry of the Board of Tax Appeals, filed October 4, 1944, denying his motion asking the board to vacate its entry or decision of July 10, 1944, and to "re-file the same and notify him [thereof] by registered mail so that he might have the opportunity of appealing the same to the Supreme Court of Ohio as prescribed by law." *Page 636 
A majority of this court entertains the view (1) that the copy of the board's entry of July 10, 1944, sent to appellant's then attorney of record by registered mail on the following day, constituted notice to appellant within the intendment of Section 5611-1, General Code (American Export  Inland CoalCorp. v. Matthew Addy Co., 112 Ohio St. 186, 147 N.E. 89) and (2) that no appeal having been taken from the board's entry or decision of July 10, 1944, within thirty days from its filing as required by Section 5611-2, General Code, the board was without power or authority after the expiration of such thirty-day period to vacate such decision and refile it in order to confer the right of appeal contrary to the statute.Industrial Commission v. Glenn, 101 Ohio St. 454,129 N.E. 687. Compare 4 Corpus Juris Secundum, 929, Section 458.
Finding the decision of the board as contained in its entry of October 4, 1944, proper and lawful, the same is affirmed.
Decision affirmed.
WEYGANDT, C.J., ZIMMERMAN, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 637